DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.

Reasons for Allowance
Claims 1-5, 11, 13-21 (renumbered as claims 1-15) are allowed. 
The following is an examiner’s statement of reasons for allowance.
The Examiner has carefully examined independent claims 1, 11, and 17.  The closest prior art references of record are noted below.
Alonso Ruiz et al. (US 20160274686 A1) generally teaches selecting and editing target sub-text in response to properties of a user input [Figure 9S-9V] but does not teach displaying a preset text deletion control on a first preset side of the target text in response to the first input; receiving a second input of the user on the preset text deletion control; and deleting, in response to the second input, target sub-text selected by the second input, wherein the target text comprises the target sub-text; the preset text deletion control is a joystick control, and the second input is a touch operation of the user on the joystick control; wherein the joystick control is immobile, and, when being subject to a pressure in a direction, causes a preset positioning control to move in the direction.
Garrett et al. (US 20110239110 A1) generally teaches selecting target sub-text in response to properties of a user input [Figure 8] but does not teach displaying a preset text deletion control on a first preset side of the target text in response to the first input; receiving a second input of the user on the preset text 
Horodezky et al. (US 20110320978 A1) generally teaches an immobile joystick control used to select target sub-text and moving a positioning control in response to a touch operation on the joystick control [Figures 5A-5C] but does not teach receiving a second input of the user on the preset text deletion control; and deleting, in response to the second input, target sub-text selected by the second input, wherein the target text comprises the target sub-text; the preset text deletion control is a joystick control, and the second input is a touch operation of the user on the joystick control; wherein the joystick control is immobile, and, when being subject to a pressure in a direction, causes a preset positioning control to move in the direction.
Kirkpatrick (US 20130024820 A1) generally teaches an immobile joystick control used to select target sub-text and moving a positioning control in response to a touch operation on the joystick control [Figures 1A-1B] but does not teach receiving a second input of the user on the preset text deletion control; and deleting, in response to the second input, target sub-text selected by the second input, wherein the target text comprises the target sub-text; the preset text deletion control is a joystick control, and the second input is a touch operation of the user on the joystick control; wherein the joystick control is immobile, and, when being subject to a pressure in a direction, causes a preset positioning control to move in the direction.
The art of record, either applied alone or in combination, do not teach the following claimed limitations of independent claim 1, and the substantially similar corresponding limitations of claims 11 and 17: 
receiving a first input of a user on target text;
displaying a preset text deletion control on a first preset side of the target text in response to the first input;
receiving a second input of the user on the preset text deletion control; and
deleting, in response to the second input, target sub-text selected by the second input,
wherein the target text comprises the target sub-text;
the preset text deletion control is a joystick control, and the second input is a touch operation of the user on the joystick control;
wherein the joystick control is immobile, and, when being subject to a pressure in a direction, causes a preset positioning control to move in the direction.
The Examiner notes that it is not the above limitations in isolation, but rather these limitations as they appear in the specific combinations recited in the independent claims, which define the patentability of the claimed invention.
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240. The examiner can normally be reached M-F between 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145